Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1-3, 8, 18, 20 are objected to because of the following informalities: 
	Claim 1, line 6, line 8, “ first rectification section” should be – first rectification circuitry—
	Claim 1 line 7, line 9, “ second rectification section” should be – second rectification circuitry—
	Claim 1, line 8, “ first and second rectification section” should be – first and second rectification circuitry—
	Claim 1, line 13, “varying the amount” should be – varying an amount--
	Claim 2, line 1, line 2, “ rectification section” should be – rectification circuitry—
	Claim 3,  line 3, line 5-6, line 8, line 11, “ rectification section” should be –— rectification circuitry--
	Claim 3, line 12-13, line 15, “rectification sections” should be – rectification circuitries —
	Claim 8, line 7, “each with a respective center point” should be – each leg of the switching section with a respective center point”
	Claim 8, line  10, “ each with a respective center point” should be – each leg of the rectification section with a center point ”
	Claim 8, line 17-18, “ the second connection of the first side of the transformer” should be – a second connection of the first side of the transformer--
	Claim 18, line 8, “each with a respective center point” should be – each leg of the switching section with a respective center point”
	Claim 18, line  11, “ each with a respective center point” should be – each leg of the rectification section with a center point ”

	Claim 18, line 28, 29, 30, 31 “ rectification section” should be – rectification circuitry —
	Claim 18, line 31, “ the first and second rectification section” should be – rectification circuitries—
	Claim 18, line 36, “varying the amount” should be – varying an amount—
	Claim 20, line 3, “ a primary pad” should be – the WPT primary pad--
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 8, 10, 12, 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 20140153289) in view of  Zhou (CN102299631A) and Wu1 (US20150155095A1).
With regard to claim 8, Kao teaches an apparatus comprising:
a resonant section of converter ( Fig. 3 of Kao) the resonant section ( 13, Fig. 3 of Kao) the resonant section ( e.g., 13, Fig. 3 of Kao) comprising a resonant inductor ( Lr, Fig. 3) a first connection ( e.g., side of Cr in 13, Fig. 3 of Kao) and a second connection ( side of Lr in 13, Fig. 3 of Kao);
a switching section comprising a full-bridge topology (14 , Fig. 3 of Kao), the switching section comprising a first leg  of the switching section and a second leg of the switching section, each with a respective center point (see 14  two leg with center, Fig. 3 of Kao);

a transformer with N turns ( 12, Fig. 3 of Kao) comprising a first side ( N turn side of 12, Fig. 3 of Kao) and a second side ( 1 turn side of 12, Fig. 3 of Kao),
resonant section have an output voltage ( output voltage from 13, Fig. 3)
 a first connection of the first side of the transformer (  a connection of N turn side of 12 that connects to 13, Fig. 3 of Kao) connected in series with the second connection of the resonant section( side of Lr in 13, Fig. 3 of Kao)
wherein the first connection of the resonant section ( side of Cr in 13, Fig. 3 of Kao) and the second connection of the first side of the transformer ( bottom N turn side of 12, Fig. 3 Kao) are connected to the center points of the switching section( see bottom N turn side of 12 connects to the center points of D3 and D4, and Cr connects to the center points of  D1 and D2, Fig. 3 of Kao, and wherein the second side of the transformer ( 1 turn side of 12, Fig. 3 of Kao) is connected between the center points of the rectification section ( 12 connects to the center points of M1 and M2, M3 and M4, Fig. 3 of Kao).
Kao does not teach the resonant session’s includes is a WPT primary pad, a switch connected in parallel with the second side of the transformer and a controller open and close the switch to apply an output voltage to the WPT primary pad.
However, Zhou teaches a switch ( Q5, Q6, Fig. 1) connected in parallel with the second side of the transformer ( P1 , Fig. 1) and a controller open and close the switch ( see Fig. 2 Vgs of Q5, Q6, which includes high and low, and open/close the Q5 and Q6) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kao, to include a switch connected in parallel with the second side of the transformer and a controller open and close use the switch to discharge the leakage power in dead time, realize the ZVS switch and improve the operation efficiency and improve the reliability.
 Further, Wu1 teaches the resonant session (116 and 114,  Fig. 1C)  comprising a WPT primary pad ( e.g. 114, Fig. 1C) and output voltage  of resonant session ( 116, LCL network, Fig. 2C) is applied to the WPT primary pad( e.g., 114, Fig 1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kao and Zhou, to include a WPT primary pad in resonant session and output voltage of resonant session is applied to the WPT primary pad, as taught by Wu1,   in order to use the resonance from the resonant session of converter of Kao or Zhao as an efficient way to wirelessly transfer energy across a gap from a primary pad to a secondary pad in a WPT system [0100], the combination of Kao, Zhao and Wu1  generate an efficient energy transfer system.
With regard to claim 10, the combination of Kao, Zhou and Wu1 teaches all the limitations of claim 8 , Kao further teaches the rectification section comprises diodes ( Db1, Fig. 3).
With regard to claim 12, the combination of Kao, Zhou and Wu1 teaches all the limitations of claim 8, Zhou further teaches  wherein the controller opens or closes the switch to select an output voltage applied ( see Fig. 1 of Zhou, when open/close Q5/Q6, the voltage to the input of the transformer is different. Since the output voltage of transform is N times of the input voltage of the input voltage, it will changes with the input voltage of the transformer) to the resonant section ( Kao teaches the output voltage of the transformer is applied to the 13, Fig. 3).
With regard to claim 15, the combination of Kao, Zhou and Wu1 teaches all the limitations of claim 8 , Kao further teaches  the N turns of the transformer is selected based on an amount of voltage to be added to or subtracted from a source voltage to apply a particular 
With regard to claim 16,  the combination of Kao, Zhou and Wu1 teaches all the limitations of claim 8 . Kao further teaches the resonant section comprises one or more inductors ( Lr, Fig. 3) and one or more capacitors ( Cr, Fig. 3) connected to the first and second connections of the resonant section ( see Lr, Cr are connected to first and second connection of the resonant section, but not the resonant section comprises one or more inductors( Lb, Fig. 1B)  and one or more capacitors ( Cb, Fig. 1B) arranged to be connected between the primary pad  
 Wu1 teaches the resonant section comprises one or more inductors( Lb, Fig. 1B)  and one or more capacitors ( Cb, Fig. 1B) arranged to be connected between the primary pad  ( L1, Fig. 1B)and the first and second connections of the resonant section ( two middle point of 11B Fig. 1B, see  resonant session 13  with Lr, Cr in Kao connects to the center point of D1 and D2, D3 and D4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 8, to the resonant section comprises one or more inductors and one or more capacitors  arranged to be connected between the primary pad and the first and second connections of the resonant section, as taught by Wu1, in order to build a LCL load resonator to boost power transfer capability, improve the power transfer efficiency while maintain a compact size of the operation. 
With regard to claim 17, the combination of Kao, Zhou and Wu1 teaches all the limitations of claim 16, and Wu1 further teaches that the one or more inductors ( Lb, Fig. 1B) and one or more capacitors ( Cb, Fig. 1B) are arranged with the primary pad ( e.g., 114, Fig. 1B) to form an inductor-capacitor-inductor (“LCL”) load resonant converter ( LCL network, [0095]) .

s 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 20140153289) , Zhou (CN102299631A)  and Wu1 (US20150155095A1) in further view of  Xiao (CN1901345A)
With regard to claim 13, the combination of Kao, Zhou, Wu1 teaches all the limitations of Claim 8,  but not  the controller operates the switch according to a duty cycle, the duty cycle relative to a switching frequency of the switching section.
However, Xiao teaches the controller ( 11, Fig. 2) operates the switch  (Sa1, Sa2, Fig. 2, Fig. 1)according to a duty cycle, the duty cycle relative to a switching frequency of the switching section ( V2, Fig. 2, Fig. 1, as shown in Fig. 1, V2 is the output of switching section, therefore, V2 is relative to the switching frequency of the switching section, and Fig. 2 shows that V2 as an input of 11, is used to control the duty cycle of Sa1, Sa2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 8, to the controller operates the switch according to a duty cycle, the duty cycle relative to a switching frequency of the switching section, as taught by Xiao, in order to adaptively control the system based on changed/received condition, improve the operational efficiency, and automatically adjust the operation of the system based on feedback.
With regard to claim 14, the combination of Kao, Zhou, Wu1 and  Xiao teaches all the limitations of claim 13,  Xiao further  teaches about the controller varies to the duty cycle to adjust a voltage( translation of Xiao, page 5, para 2, duty cycle control circuit 11 control duty ration of S1 and S2 , which are complementary of Sa1, SA2, as seen in Fig. 1 , Sa1, Sa2 are switch that the parallel with transformer.  When the duty ratio of Sa1, Sa2 changes, the turn on/off time of Sa1, Sa2 changes, and the voltage applied to the input of transformer changes which cause the voltage applied to the output of the transformer to change) applied to the resonant section ( Kao teaches the output of transformer is connected to the resonant section).

Response to Argument
5. 	Regard to claims 1 and 18, applicant’s argument are persuasive, the claims 1 and 18 are allowed pending on overcoming the objections.
Regard to claim 8, Applicant argues that the combination of Kao, Zhou and Wu does not teach or suggest “ a resonant section of a WPT converter, the resonant section comprising a WPT primary pad, and a controller to open and close the switch to apply an output voltage to the WPT primary pad because  Kao and Zhou does not disclose WPT primary pad. Further, Applicant argues that Wu’s primary pad would not perform the purpose of transmitting the power (the power are generated by the high performance converter) to receiver.  In addition, Applicant argues that substituting Wu’s primary pad for the resistive load is speculative and it has not demonstrated that one of ordinary skill would change any aspect of Kao or Zhou to incorporate Wu’s primary pad.
The Examiner disagrees. 
Applicant argues that Kao and Zhou does not teach any reference WPT primary pad, so Kao and Zhao cannot disclose the newly recited subject matter. However, applicant fails to address the actual combination of Kao, Zhao and Wu1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The combination of Kao and Zhou teaches all the limitations of claim 8 except the WPT primary pad. In addition, Kao teaches a resonant session 13 with a inductor and capacitor. Currently,  Wu1 is a new reference and is used to teach a primary WPT pad connected to a resonant inverter ( Fig. 1C) because a resonant inverters have been found to be an efficient way 
In addition, the combination is not to use the Wu1’s primary pad to replace the resistive load of Kao or Zhao as the applicant’s states.  Instead, the combination of Kao, Zhao and Wu1 is to use the resonance session in Kao to supply the resonance to the Wu1’s WPT primary pad, in order to send power from the WPT primary pad to the secondary pad in an effective way as stated in paragraph 100 of Wu1. 
	Since the Applicant's argument with respect to claim 8 are not persuasive, the rejection of claims depending from claims 8 is therefore maintained.

Allowable Subject Matter
	6. Claims 1-7, 18-20 are allowed in pending the Applicant over the objection.
 The following is an examiner’s statement of reasons for allowance:
	With regard to claims 1 and 18, the prior art of record fails to teach or suggest  a controller varying the amount of output current cycles during which the switch is closed to control  load current at the output terminals in combination with other limitation of the claim.
	Regarding to claims 2-7, 19-21, they depend on claim 1 or claim 18.
	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 9, the prior art of record fails to reasonably teach  or suggest the legs of the rectification section and the legs of the switching section are connecting in parallel and form input terminals to the be connected to a power source in combination with all the limitations of the claim ( Although Uno ( US20160294189) teaches the legs of the rectification section and 


Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichikawa (US20120306439A1) teaches the power transmission system includes an isolation transformer. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836